STONE, J.
We affirm the trial court’s order dismissing the complaint with prejudice on the ground that Bruce Bernstein was an inadequate representative of the minority shareholders. A trial court’s determination as to the qualifications of a shareholder plaintiff to adequately represent the interests of the shareholder class in a derivative action will not be disturbed on appeal absent a showing of clear abuse of discretion. See Adiel v. Electronic Fin. Sys., Inc., 513 So.2d 1347 (Fla. 3d DCA 1987).
Here, the record supports the trial court’s conclusion that Bernstein’s participation in the wrongs complained of, as well as his motivation in pursuing the suit, was inimical to the interests of the minority shareholders. See id. Under such circumstances, Bernstein does not adequately and fairly represent the interests of the shareholder class and, therefore, lacks standing to bring this derivative action.
The trial court also acted within its discretion in declining to address Bernstein’s motion to add a plaintiff representative, as such motion was not properly before the court.
AFFIRMED.
SHAHOOD, J., and JULIAN, JOYCE, Associate Judge, concur.